MEMORANDUM **
Mohammad Hussain, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his untimely motion to reopen deportation proceedings. We have jurisdiction pursuant to former 8 U.S.C. § 1105a. We review for abuse of discretion, see Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA properly denied Hussain’s motion to reopen as untimely because Hussain did not file his motion until more than four years after the BIA’s decision, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within ninety days of BIA’s decision), and failed to demonstrate changed circumstances arising in the country of nationality to qualify for the regulatory exception to the time and numerical limitations on motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii). Accordingly, the BIA’s denial of Hussain’s motion to reopen was not arbitrary, irrational, or contrary to law. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002).
We are without jurisdiction to review Hussain’s challenge to the BIA’s March 31, 1998 dismissal of his appeal on the merits, because Hussain did not file a timely petition for review of that decision. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.